Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 1 of 24 PageID #: 206




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                  CENTRAL DIVISION



VALERIE ESTES, as the Special                         3:20-CV-03013-KES
Administrator of the Estate of Seryl
Leroy Pomani, and ESTATE OF SERYL
LEROY POMANI,
                    Plaintiffs,               ORDER GRANTING DEFENDANTS’
                                              MOTION TO DISMISS COUNTS 3-6
       vs.
HUGHES COUNTY, SOUTH DAKOTA;
JACLYN LOWITZ, in her individual and
official capacity; JULIE COX, in her
individual and official capacity; BILL
DODGE, in his individual and official
capacity; and MIKE LEIDHOLT, in his
individual and official capacity,
                    Defendants.


       Valerie Estes, as the special administrator of the estate of Leroy Pomani,

and the estate of Leroy Pomani (Pomani representatives), filed suit against

Hughes County, South Dakota, Jaclyn Lowitz, in her individual and official

capacity, Julie Cox, in her individual and official capacity, Bill Dodge, in his

individual and official capacity, and Mike Leidholt, in his individual and official

capacity. Docket 1. The Pomani representatives filed an amended complaint

that alleged six counts, including two counts under 42 U.S.C. § 1983, one

count under the Fourteenth Amendment to the United States Constitution, and

three state-law claims. Docket 5. Id. Hughes County, Bill Dodge, and Mike

Leidholt (Hughes County defendants) move to dismiss counts three, four, and
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 2 of 24 PageID #: 207




five of the amended complaint. 1 Docket 17. Jaclyn Lowitz and Julie Cox each

move separately to dismiss counts three, four, five, and six. Dockets 22, 24.

The Pomani representatives oppose each motion. Dockets 26, 27, 29. For the

following reasons, the court grants the three motions to dismiss and dismisses

counts three, four, five, and six of the amended complaint. Counts one and two

of the amended complaint alleging civil rights violations under 42 U.S.C.

§ 1983 are not included in any of the motions to dismiss and will proceed.

                           FACTUAL BACKGROUND

      The facts alleged in the amended complaint, accepted as true, are as

follows:

      The United States Marshal Service (USMS) contracts with and pays

Hughes County to provide custodial care for adults who are committed to its

custody through judicial order. Docket 5 ¶ 17. Hughes County operates the

Hughes County Jail, provides for the safety, health care, and serious medical

needs of its inmates, and oversees the hiring, qualifications, supervision, and

training of its staff. Id. ¶ 18. Hughes County develops and approves policies

and procedures so that inmates are not subject to excessive risk to their health

and safety while in custody and administers the jail facility in compliance with

federal and state safety laws. Id. Hughes County employs a jail nurse who


1The Hughes County defendants’ motion initially states that they move to
dismiss all counts against them. Docket 17 at 1. The motion later states
grounds for the motion that apply to only counts three, four, and five. Id. The
corresponding brief similarly addresses only counts three, four, and five of the
amended complaint and does not brief any issues related to counts one and
two. See Docket 18. Thus, the court addresses only counts three, four, and five
against the Hughes County defendants.
                                        2
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 3 of 24 PageID #: 208




directly supervises and assesses inmates’ safety, healthcare, and serious

medical needs. Id. ¶ 19. The jail nurse also advises and directs the jail’s

correctional officers about how and when to provide medical care for inmates

when the jail nurse is not personally present. Id.

      At all times relevant to the Pomani representatives’ claims, Lowitz, a

registered nurse, was employed by the Hughes County Jail as the jail nurse. Id.

¶¶ 11, 23. Dodge, Hughes County’s jail administrator, was responsible for

supervision of jail staff, the creation and enforcement of jail policies, the

supervision, protection, and control of Hughes County Jail inmates, and

providing for inmates’ serious medical needs. Id. ¶ 13. Leidholt was employed

by Hughes County as sheriff. Id. ¶ 15. He was responsible for supervision of jail

staff, enforcement of jail policies, and supervision, protection, and control of

inmates at the Hughes County Jail. Id. He was also responsible for providing

for inmates’ serious medical needs. Id. Cox, Lowitz’s supervisor, was a nurse

practitioner employed by Avera St. Mary’s Hospital and was an independent

contractor with the Hughes County Jail. Id. ¶ 12.

      Cox was employed by Avera St. Mary’s hospital and contracted to the

Hughes County Jail under a Personnel Services Agreement between the

Hughes County Jail and Avera. See Dockets 19, 19-1; Zean v. Fairview Health

Servs., 858 F.3d 520, 526 (8th Cir. 2017) (“In a case involving a contract, the

court may examine the contract documents in deciding a motion to dismiss.”

(citation omitted)). The Hughes County Jail and Avera entered into the Avera

contract on January 1, 2015. Docket 19-1 at 4.

                                         3
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 4 of 24 PageID #: 209




      In June 2018, Seryl Pomani, a resident of Rosebud, South Dakota, was

indicted on third degree burglary and larceny charges. Docket 5 ¶¶ 5, 28. A

warrant was issued for Pomani’s arrest, and on July 13, 2018, the USMS took

him into custody. Id. ¶¶ 28-29. Pomani was transferred to the Hughes County

Jail and booked as a pretrial detainee that day. Id. ¶ 30. Pomani had a

documented medical history of severe, chronic medical conditions, including

Type I diabetes, diabetic neuropathy, asthma, hypertension, hyperlipidemia,

PTSD, and major depression. Id. ¶ 31. He was prescribed various medications

to manage his conditions, including insulin. Id.

      As the jail nurse, Lowitz assumed care of Pomani’s medical needs once

he was entrusted to the custody of the Hughes County Jail. Id. ¶ 24. Hughes

County Jail policy required approval from Lowitz before medication or medical

care could be administered to any inmate. Id. ¶ 20. Jail staff was also required

to get approval from Lowitz before seeking medical care for any inmate. Id.

¶ 21. If Lowitz could not be reached, jail staff was to contact Cox for approval

for care. Id. The jail staff was instructed to call emergency care without pre-

approval from Lowitz or Cox only in the event of an obvious emergency, like an

inmate “bleeding out.” Id. Leidholt and Dodge made it clear to jail staff that

failure to follow this approval protocol could result in potential disciplinary

action. Id. ¶ 22. Lowitz was aware of her responsibility to approve distribution

of medication and medical care to inmates and to direct jail staff regarding

inmates’ care and treatment. Id. at 23. Lowitz and other jail staff were familiar




                                         4
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 5 of 24 PageID #: 210




with Pomani and his medical needs because he previously had been detained

at the Hughes County Jail. Id. ¶ 32.

      The U.S. Marshal who transported Pomani to the Hughes County Jail

delivered Pomani’s prescription medications to the Hughes County Jail intake

staff. Id. ¶ 33. Jail staff were required to obtain Lowitz or Cox’s approval before

administering Pomani’s prescription medication. Id. ¶ 34. Jail staff did an

initial check of Pomani’s blood sugar during the intake process, and his blood

sugar registered between 350 and 400. Id. ¶ 36. The staff who tested Pomani’s

blood sugar recognized that the test result was outside the normal range and

attempted to consult with Lowitz. Id. ¶ 37.

      Lowitz was not at work on Friday, July 13, 2018, when Pomani was

delivered to the jail. Id. ¶ 35. Jail staff reached her by telephone and reported

to her Pomani’s blood sugar test results. Id. ¶ 37. Lowitz recognized Pomani’s

name because the two had engaged in a dispute about Pomani’s medical needs

when he was previously held at the Hughes County Jail. Id. ¶ 38. Lowitz

advised jail staff that she would evaluate Pomani’s condition the following

Monday. Id. ¶ 39. She did not authorize staff to provide any treatment to

Pomani or to give him any of his prescribed medications. Id.

      Between July 13 and July 16, 2018, Pomani complained of increasing

discomfort. Id. ¶ 40. Hughes County Jail staff became increasingly concerned

that he was undergoing a serious medical issue and they made repeated calls

to Lowitz about Pomani’s condition and his medications. Id. ¶¶ 41-42. Lowitz

repeatedly responded that she would evaluate Pomani the following Monday,

                                         5
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 6 of 24 PageID #: 211




and she did not authorize any further treatment or direct jail staff to call Cox or

another medical provider or nurse, or to take Pomani to the hospital. Id. ¶ 43.

Jail staff was not authorized to contact Cox for a second opinion on Pomani’s

condition. Id. ¶ 45.

      “[B]y Sunday, July 16, 2018,” jail staff on their day shift observed that

Pomani was suffering from physical symptoms that included sweating, nausea,

and vomiting. 2 Id. ¶ 46. Jail staff administered another blood sugar test to

Pomani and took his blood pressure. Id. Pomani’s blood sugar registered above

the maximum range detected by the Hughes County Jail’s equipment, and per

policy, jail staff recorded his blood sugar as “high.” Id. Several members of the

jail staff became so concerned about Pomani’s condition and high blood sugar

that they gathered to call Lowitz and report their concerns. Id. ¶ 47. Lowitz

replied that there was nothing she could do, and that Pomani would be fine

until Monday. Id. ¶ 48. Neither Lowitz nor any member of the jail staff approved

the distribution of Pomani’s prescriptions or refered him for further evaluation

or care. Id. ¶¶ 49-50.

      Early in the morning on “Monday, July 17, 2018,” jail staff discovered

Pomani unresponsive in his cell. 3 Id. ¶ 51. Pomani was transferred to Avera



2 The amended complaint states that jail staff observed Pomani was suffering
physical symptoms on “Sunday, July 16, 2018.” Docket 5 ¶ 46. July 16, 2018,
was a Monday, not a Sunday. It is unclear whether staff observed those
symptoms on Monday, July 16, 2018, or Sunday, July 15, 2018.
3 The amended complaint states that Pomani was discovered unresponsive on

“Monday, July 17, 2018.” Docket 5 ¶ 51. July 17, 2018, was a Tuesday. It is
unclear whether he was discovered unresponsive on Monday, July 16, 2018, or
Tuesday, July 17, 2018.
                                        6
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 7 of 24 PageID #: 212




Hospital in Sioux Falls, South Dakota. Id. ¶ 52. The history provided to his

physician was that he had been found at 6:00 a.m. on July 17, 2018, after a

three- to four-day history of nausea and vomiting. Id. Pomani remained

unresponsive until his death on July 18, 2018. Id. He suffered cardiac arrest

and died from an anoxic brain injury, diabetic ketoacidosis, and insulin

dependent diabetes mellitus. Id. ¶ 53.

      Some Hughes County Jail log notes regarding the calls made to Lowitz

about Pomani’s condition went missing after Pomani was transferred to the

hospital. Id. ¶ 54. Lowitz was permitted to resign from her position at the

Hughes County Jail without disciplinary action in September 2018. Id. ¶ 55.

Cox was not subject to disciplinary action. Id. ¶ 56.

                                LEGAL STANDARD

      Rule 12(b)(6) provides for dismissal of a claim if the claimant has failed to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

      The court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party.

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014). The

“plaintiff’s obligation to provide the grounds of his entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the

                                          7
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 8 of 24 PageID #: 213




elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (alteration

in original) (internal quotation marks and citation omitted). “If a plaintiff

cannot make the requisite showing, dismissal is appropriate.” Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008).

                                   DISCUSSION

I.      Count Three: Fourteenth Amendment Equal Protection Violations
        against All Defendants

        The Hughes County defendants, Cox, and Lowitz each allege that the

Pomani representatives failed to meet the pleading standard of Rule 12(b)(6) on

their Fourteenth Amendment equal protection claim because they failed to

state sufficient facts to state a claim on which relief may be granted. Docket 18

at 7-8; Docket 23 at 8-9; Docket 25 at 3-5. The court addresses each motion in

turn.

        The United States Constitution provides that no state shall “deny to any

person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV. “The Equal Protection Clause generally requires the government to

treat similarly situated people alike.” Klinger v. Dep’t of Corr., 31 F.3d 727, 731

(8th Cir. 1994) (citing City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 439 (1985)). “Thus, the first step in an equal protection case is

determining whether the plaintiff has demonstrated that [he] was treated

differently than others who were similarly situated to [him].” Id. Next, the

differential treatment must be the result of intentional discrimination based on

race. Foster v. Wyrick, 823 F.2d 218, 221 (8th Cir. 1987) (plaintiffs failed “to



                                         8
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 9 of 24 PageID #: 214




state a cause of action under the Equal Protection clause, because there [was]

no allegation of intentional discrimination.”). See also Patel v. United States

Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008) (In order to establish [] an

equal protection claim, a prisoner must show that he is treated differently from

similarly-situated inmates and that the different treatment is based upon

either a suspect classification or a ‘fundamental right.’ ” (quoting Weems v.

Little Rock Police Dep’t, 453 F.3d 1010, 1016 (8th Cir. 2006))). Thus, to survive

this motion to dismiss, the Pomani representatives must allege sufficient facts

to state a plausible claim that first, Pomani was treated differently from

similarly situated inmates, and that second, the treatment was based on his

race.

        As to the first prong, the Pomani representatives claim that Pomani was

treated differently than similarly situated inmates in the Hughes County Jail

because the jail took steps to provide for inmates’ care and treatment, but

Pomani did not receive such treatment. Docket 26 at 17; Docket 29 at 6. The

Pomani representatives allege that Hughes County employed a jail nurse whose

responsibility was to provide medical care to inmates and advise jail staff on

providing such care, but that medical care was not provided to Pomani. Docket

5 ¶¶ 19, 43-44. The Pomani representatives also allege that a group of jail staff

became so concerned about Pomani’s condition and Lowitz’s failure to direct

treatment that they banded together to again call Lowitz and report their

concern. Id. ¶ 47.




                                         9
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 10 of 24 PageID #: 215




        These two facts—that the Hughes County Jail protocols provided for

treatment Pomani did not receive, and that jail staff were so concerned about

Lowitz’s failure to authorize treatment that they took extra measures to verify

that he should not receive medication—lead to a plausible inference that

Pomani was treated differently from similarly situated inmates. The Pomani

representatives allege that he did not receive the medical care Hughes County

had contracted to provide. They further alleged that Lowitz’s decision to not

treat Pomani was so remarkable that jail staff called Lowitz to verify that he

should not be receiving treatment. If Lowitz frequently advised that inmates in

declining condition and with high blood sugar not receive medication, then it

would be unlikely that the staff would react with such concern in Pomani’s

case.

        As to the second requirement, the Pomani representatives claim that

Pomani received treatment different from other inmates based on his race.

Docket 26 at 17-18; Docket 29 at 6-9. While Pomani’s race is not alleged in the

complaint (see Docket 5), neither the Hughes County defendants nor Lowitz

appear to dispute that Pomani was Native American. See Docket 18 at 8-9;

Docket 25 at 4-5; Docket 28 at 4; Docket 31 at 4. The amended complaint

contains no other facts that show differential treatment of Pomani based on his

race. While the amended complaint alleges that Lowitz knew Pomani from a

past interaction and that the two had a prior dispute about Pomani’s medical

needs, it does not allege that the prior dispute involved Pomani’s race. Docket 5

¶ 38. Nor does the amended complaint allege that Lowitz’s treatment of Pomani

                                       10
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 11 of 24 PageID #: 216




in anyway related to his race, except to say in count three that “Lowitz racially

profiled and/or stereotyped and discriminated against [Pomani] on the basis of

his race.” Id. ¶ 89. That statement is a legal conclusion, not a factual

allegation, and thus must be disregarded in deciding a motion to dismiss. See

Ashcroft, 556 U.S. 678. The Pomani representatives failed to state facts

supporting a plausible claim that Pomani was treated differently because of his

race. Thus, the court grants the motions to dismiss as to count three.

      The Pomani representatives admit that the amended complaint contains

few factual allegations as to the Fourteenth Amendment claims against Cox

and the Hughes County defendants and ask that they be permitted to file a

second amended complaint adding a Fourteenth Amendment claim once

discovery is received on the remaining claims. Docket 26 at 18; Docket 27 at

17. Under the Federal Rules of Civil Procedure, any amendment to the

pleadings made after service of a responsive pleading may only be made with

the opposing party’s written consent or the court’s leave. Fed. R. Civ. P. 15(a).

Further, the Pomani representatives’ request does not comply with Local Rule

15.1, which requires any party moving to amend a pleading to attach to its

motion a copy of the proposed amended pleading with proposed changes

highlighted. D.S.D. Civ. LR 15.1. The court declines to give leave to amend at

this time. Any motions to amend the pleadings should be made at the time the

Pomani representatives wish to amend their complaint and will be considered

after briefing by the parties.




                                        11
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 12 of 24 PageID #: 217




II.   Count IV: Breach of Contract

      Count IV of the amended complaint alleges that the Hughes County

defendants, Cox, and Lowitz breached contracts to which Pomani was a third-

party beneficiary. The court applies South Dakota state law to the breach of

contract claim, as it arises under supplemental jurisdiction. See Emmenegger

v. Bull Moose Tube Co., 324 F.3d 616, 624 n.9 (8th Cir. 2003). Under SDCL §

53-2-6, “[a] contract made expressly for the benefit of a third person may be

enforced by him at any time before the parties thereto rescind it.” A third-party

may only sue to enforce a contract when the contracting parties’ expressly

intended at the time of contracting to benefit the third party. Sisney v. State,

754 N.W.2d 639, 643 (S.D. 2008). Further, “incidental beneficiaries are not

entitled to third-party beneficiary status[,]” and “even ‘the mention of one’s

name in an agreement does not give rise to a right to sue for enforcement of the

agreement where that person is only incidentally benefited.’ ” Id. (quoting First

Fed. Sav. & Loan Ass’n of Bismarck v. Compass Invs. Inc., 342 N.W.2d 214, 218

(N.D. 1983). Thus, a third-party seeking to enforce the contract must show

“that the contract was entered into by the parties directly and primarily for his

benefit.” Id. at 643-44 (citing Mercado v. Mitchel, 264 N.W.2d 532, 538 (Wis.

1978)).

      Government contracts are especially scrutinized “in the area of third-

party beneficiary rights because, to some extent, every member of the public is

directly or indirectly intended to benefit from such a contract.” Id. at 644

(quoting Clifton v. Suburban Cable TV Co., Inc., 642 A.2d 512, 515 (Pa. Super.

                                        12
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 13 of 24 PageID #: 218




Ct. 1994). Courts do not infer private third-party rights in government

contracts because of the “potential burden that expanded liability would

impose.” Id. Thus, “[t]he right of enforcement in public contracts can only arise

from the plain and clear language of the contract.” Id.

      The Pomani representatives’ breach of contract claim is premised on an

alleged breach of a contract between the Hughes County Jail and Avera St.

Mary’s Hospital. 4 Docket 26 at 5-16; Docket 27 at 15-17; Docket 29 at 8-10;

see Docket 19-1. The Avera contract, entered into on January 1, 2015, states:

      WHEREAS, Hughes County Jail, Hughes County, South Dakota[‘s]
      purpose is to serve the citizens of Hughes County and patients of
      Hughes County and the surrounding region by providing
      correctional services including healthcare services to the Hughes
      County jail inmate population, in Hughes County, South Dakota
      area; and
      ...
      WHEREAS, it is the intent of Hughes County Jail to contract with
      Avera St. Mary’s on an arm’s-length and fair market value basis for
      personnel services to be provided to Hughes County Jail by Avera
      St. Mary’s;

      NOW THEREFORE, in consideration of the mutual covenants and
      promises set forth herein, Hughes County Jail and Avera St. Mary’s
      agree as follows:

      Section 1: Services. Hughes County Jail agrees to purchase, and
      Avera St. Mary’s Hospital agrees to provide, personnel to Hughes
      County Jail.
      ...


4 The amended complaint implies that the breach involved contracts between
Hughes County and Dodge, Leidholt, Cox, and Lowitz for employment or to
provide medical services. Docket 5 ¶¶ 100-01. The Pomani Representatives’
response briefs address only the contract between the Hughes County Jail and
Avera St. Mary’s Hospital, and do not discuss any contracts where the
individual defendants are parties. See Docket 26 at 5-16; Docket 27 at 15-17;
Docket 29 at 8-10. Thus, the court addresses only the Avera contract here.
                                       13
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 14 of 24 PageID #: 219




      Section 4: Independent Contractor. The parties agree that the
      personnel furnished by Avera St. Mary’s at all times shall act and
      perform as independent contractors. Hughes County Jail shall
      neither have nor exercise any control or direction of the methods by
      which the personnel furnished by Avera St. Mary’s shall perform
      their duties, professional work and functions, except that the
      personnel furnished by Avera St. Mary’s are expected to perform
      their professional work and functions at all times in strict
      accordance with the currently approved and accepted methods in
      the medical community. Avera St. Mary’s shall indemnify Hughes
      County Jail for any liability that results from the application of this
      Section, including, without limitation, liability with respect to
      withholding taxes.
      ...
      Section 11. Benefits and Obligations. The covenants and
      agreements contained herein shall inure to the benefit and be
      binding upon the parties and their respective legal successors. Any
      persons succeeding to the interest of a party shall succeed to all
      such party’s rights, interest and obligations hereunder, subject to
      and with the benefit of all terms and conditions of this
      Agreement . . . No party may succeed to the interests of the named
      parties unless agreed to in writing by all parties.
      ...
      Section 21. Privacy Regulations.

      (d)     No Third Party Beneficiaries. Nothing in this Section 21 shall
      confer upon any person other than the parties and their respective
      successors or assigns, any rights, remedies, obligations, or
      liabilities whatsoever.
      ...
      Id. at 4-11.

      The “clear and plain language” of the Avera contract does not show that

at the time the contract was entered into, the parties intended it to be “directly

and primarily for [Pomani’s] benefit.” Sisney v. State, 754 N.W.2d at 643-44.

The contract provides for medical services provided by Avera to the Hughes

County Jail. Docket 19-1 at 4. The contract does not state that the purpose of

the relationship is to benefit inmates at the jail. Its purpose is to assist the


                                         14
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 15 of 24 PageID #: 220




Hughes County Jail in providing services to inmates for which the jail is

responsible. The contract also states that the “covenants and agreements

contained herein shall inure to the benefit and be binding upon the parties and

their respective legal successors.” Id. at 7. The only mention of third-party

beneficiaries in the contract is in Section 21, which states that that section

shall not “confer upon any person other than the parties and their respective

successors or assigns, any rights, remedies, obligations, or liabilities

whatsoever.” Id. at 11. While the Pomani representatives assert that this

paragraph creates an implied third-party beneficiary right in the remainder of

the contract, the court disagrees. The South Dakota Supreme Court is clear

that a third party’s right to sue to enforce a government contract can only

“arise from the plain and clear language of the contract.” Sisney v. State, 754

N.W.2d at 643-44. Such language is not present in the Avera contract. Thus,

as a matter of law, the Pomani representatives do not have a legal right to sue

for enforcement of the Avera contract.

      The Pomani representatives argue that this case is analogous to another

South Dakota Supreme Court case litigated by Sisney, Sisney v. Reisch, 754

N.W.2d 813 (S.D. 2008). There, the Court found that Sisney had a third-party

right to enforce a settlement agreement between a class of prisoners of which

he was a member and the Department of Corrections. Id. at 817-18. The court

reasoned that “[s]tanding to enforce an agreement as a third-party beneficiary

may also be conferred upon a class of individuals[]” when the contract’s terms

“clearly express intent to benefit that party or an identifiable class of which the

                                         15
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 16 of 24 PageID #: 221




party is a member.” Id. at 818. (quoting Verni v. Cleveland Chiropractic Coll.,

212 S.W.3d 150, 153 (Mo. 2007). The court found that the agreement clearly

intended to benefit all members of the class of which Sisney was a part, as the

agreement benefited “all Jewish inmates” who requested a kosher diet. Id.

       The contract here is more analogous to the Sisney v. State contract,

where a private entity and the government contracted to provide a service to

inmates for which the government was responsible. There, the court held that

Sisney did not have third-party standing because the contract did not expressly

indicate intent to benefit him. Sisney v. State, 754 N.W.2d at 643-44. The

Pomani representatives seek to sue as a third-party beneficiary to enforce a

contract between the state and a vendor of services, and the contract did not

expressly state that Pomani or inmates at the Hughes County Jail were

intended benficiaries. Thus, under South Dakota law, the Pomani

representatives may not sue as a third-party beneficiary to the contract

between the Hughes County Jail and Avera St. Mary’s Hospital. The motions to

dismiss count four of the amended complaint are granted.

III.   Counts V and VI: Negligence and Medical Negligence

       A.    South Dakota’s Notice Statute

             1.    Hughes County Defendants

       South Dakota law provides that “[n]o action for the recovery of damages

for personal injury, property damage, error, or omission or death caused by a

public entity or its employees may be maintained against the public entity or

its employees unless written notice of the time, place, and cause of injury is

                                        16
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 17 of 24 PageID #: 222




given to the public entity . . . within one hundred eighty days after the injury.”

SDCL § 3-21-2. The Pomani representatives acknowledge that they cannot

show compliance with SDCL § 3-21-2 as to the Hughes County defendants and

ask that count five be dismissed against the Hughes County defendants.

Docket 26 at 19. Thus, the court grants the Hughes County’s defendants’

motion to dismiss as to count five.

            2.     Lowitz

      Under SDCL § 3-21-1, the term “employee” in SDCL § 3-21-2 refers to

“all current and former employees and elected and appointed officers of any

public entity” but “does not include independent contractors.” SDCL § 3-21-

1(1). Lowitz argues that SDCL § 3-21-2 bars counts five and six against her

because she was not provided notice within 180 days of the injury. 5 Docket 25

at 7. The amended complaint states that Lowitz was “employed by Hughes

County as the HCJ Jail Nurse.” Docket 5 ¶ 11. The amended complaint makes

no allegations that Lowitz was an independent contractor, rather than

employee, of the Hughes County Jail. See id. The amended complaint states

that Cox was Lowitz’s supervisor and that Cox was employed by Avera and

contracted to the Hughes County Jail. Id. ¶ 12. The Avera contract also states

that Cox, who was subject to the Avera agreement, was an independent

contractor. Docket 19-1 at 1, 13. Thus, even though the amended complaint


5 The parties do not dispute that Cox was an independent contractor employed
by Avera, not an employee of the Hughes County Jail. Docket 5 ¶ 12; Docket
23 at 1. Thus, SDCL § 3-21-2 does not apply to Cox and the Pomani
representatives do not need to show that they provided her notice of their
claims within 180 days of injury.
                                        17
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 18 of 24 PageID #: 223




alleges Lowitz was an employee, it is plausible that she, like her supervisor

Cox, was an independent contractor. Thus, the Pomani representatives

successfully stated a plausible claim that Lowitz was not subject to SDCL § 3-

21-2’s notice requirement and counts five and six survive the motion to dismiss

on those grounds. 6

       B.      South Dakota’s Medical Malpractice Statute of Repose

       SDCL § 5-2-14.1 provides that “[a]n action against a . . . registered nurse

[or] licensed practical nurse . . . for malpractice, error, mistake, or failure to

cure, whether based upon contract or tort, can be commenced only within two

years after the alleged malpractice error, mistake, or failure to cure shall have

occurred . . . .” SDCL § 15-2-14.1. This two-year limit is a statute of repose and

thus “begins running upon the occurrence of a specified event rather than the

discovery of a cause of action.” Pitt-Hart v. Sanford USD Med. Ctr., 878 N.W.2d

406, 413 (S.D. 2016). A statute of repose cannot be delayed by estoppel or

tolling. Id.

               1.   Whether the action commenced outside the timeframe of
                    the statute of repose

       Here, the amended complaint states that the negligent actions allegedly

taken by Cox and Lowitz occurred between July 13, 2018, and July 16, 2018.

Docket 5 ¶ 5. The complaint was filed, commencing the case, on July 17, 2020.

Docket 1; see Fed. R. Civ. P. 3. The Pomani representatives argue that Lowitz



6Lowitz also alleges that count four against her is barred by the notice statute.
The court likewise finds that count four survives the motion to dismiss based
on SDCL § 3-21-2.
                                         18
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 19 of 24 PageID #: 224




and Cox continued to be involved with Pomani’s treatment once he was

brought to the hospital on July 17, 2018. Docket 29 at 13-14. They allege that

because Cox was employed at Avera St. Mary’s Hospital where Pomani was

brought, she may have continued providing him care until July 18th, 2018,

when he died. Id. The Pomani representatives also allege that Lowitz’s

treatment of Pomani continued on July 17, 2018. They argue that because a

jail employee provided Pomani’s medical history to the hospital, it is reasonable

to assume that Lowitz was involved in his treatment once he arrived at the

hospital. Id.

      A complaint must state “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp, 550 U.S. at 570. Mere conjecture is not

sufficient to support a claim for relief. See Id. Here, the conclusion that Cox

may have been involved in Pomani’s treatment on July 17th, 2018, only

because she was employed by the hospital where he was admitted relies only

on conjecture and is not plausible on its face. The amended complaint does not

allege that Cox treated Pomani on July 17th, 2018, after he arrived at the

hospital, or that she worked in a department that treated him. The Pomani

representatives fail to plausibly allege that Cox’s actions pertaining to the suit

continued on July 17th, 2018.

      As to Lowitz, there are no facts alleged in the amended complaint tying

her to Pomani’s treatment after the final phone call from jail staff to Lowitz on

July 16, 2021. Docket 5 ¶¶ 48-56. The Pomani representatives state that

because someone from the jail provided Pomani’s medical history to the

                                        19
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 20 of 24 PageID #: 225




hospital when he was taken there, and because that history may have been

inaccurate, it is reasonable to infer that Lowitz was involved with Pomani’s

emergency care and hospitalization. Docket 29 at 13. The court disagrees. It

requires conjecture to assume that Lowitz was involved in Pomani’s care at the

hospital. The fact that someone from the jail supplied Pomani’s medical history

to the hospital does not lead to a plausible inference that Lowitz was involved

in Pomani’s treatment once he was taken to the hospital. Thus, the Pomani

representatives fail to plausibly allege that Lowitz took any action related to

Pomani’s care after July 16, 2018. This action was commenced on July 17,

2020, which is later than two years after July 16, 2018. If the medical statute

of repose applies to Cox and Lowitz, then counts five and six must be

dismissed according to the statute.

             2.    Whether South Dakota’s medical statute of repose
                   applies to Cox and Lowitz’s actions

      SDCL § 5-2-14.1 provides that “[a]n action against a . . . registered nurse

[or] licensed practical nurse . . . for malpractice, error, mistake, or failure to

cure, whether based upon contract or tort, can be commenced only within two

years after the alleged malpractice error, mistake, or failure to cure shall have

occurred . . . .” SDCL § 15-2-14.1. To determine whether SDCL § 15-2-14.1

applies to the Pomani family’s negligence and medical negligence claims

against Cox and Lowitz, the court first “determine[s] whether the type of

defendant in this case is among those enumerated in SDCL 15-2-14.1.” Pitt-

Hart, 878 N.W.2d at 411. Lowitz was a registered nurse and Cox was a nurse

practitioner at they time Pomani was in custody, and the Pomani
                                         20
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 21 of 24 PageID #: 226




representatives do not dispute that SDCL § 15-2-14.1 applies to both Lowitz

and Cox. Docket 27 at 8; Docket 29 at 11.

      Next, the court must “determine whether the conduct alleged is of a type

contemplated by SDCL 15-2-14.1.” Pitt-Hart, 878 N.W.2d at 411. SDCL § 15-2-

14.1 is intended to apply to a “broad range of conduct . . . .” Id. at 412. SDCL

§ 15-2-14.1 covers alleged “malpractice, error, mistake, or failure to cure” and

conduct that is “a deviation from an accepted code of behavior (i.e., an error) or

[] a fault resulting from carelessness (i.e., a mistake).” Id. (citing SDCL § 15-2-

14.1). “[A]ny professional misconduct or any unreasonable lack of skill or

fidelity in the performance of professional or fiduciary duties is ‘malpractice’

and comes within the professional or malpractice statute of limitations.”

Bruske v. Hill, 567 N.W.2d 872, 876-77 (S.D. 1997) (quoting Colton v. Dewey,

321 N.W.2d 913, 917 (Neb. 1982)).

      For SDCL § 15-2-14.1 to apply, there must be “a nexus between the

injury suffered by the plaintiff and the healthcare he received . . . .” Pitt-Hart,

878 N.W.2d at 412. The Pitt-Hart Court noted that SDCL § 15-2-14.1 does not

apply to all actions against a healthcare provider. Id. It contrasted the plaintiff

in that case—a patient who was dropped by a healthcare technician after a

knee surgery—with a hypothetical non-patient who slipped on ice outside a

hospital. Id. While a nexus sufficient for SDCL § 15-2-14.1 existed for the

plaintiff in Pitt-Hart, the Court signaled that it would not exist for the patient

who slipped on ice. Id.




                                         21
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 22 of 24 PageID #: 227




                         a.    SDCL § 15-2-14.1’s application to Lowitz’s
                               conduct

      The Pomani representatives argue that a nexus cannot exist between

Pomani’s injury and the care he received from Lowitz because Lowitz allegedly

failed to provide any medical care to Pomani. Docket 27 at 9-10, Docket 29 at

12-14. They argue that Pomani was “no one’s patient” and that as a result,

SDCL § 15-2-14.1 cannot apply here. The court disagrees. The amended

complaint alleges that Lowitz was the Hughes County Jail nurse and knew

about Pomani’s condition but failed to order treatment. Lowitz and Cox were

responsible for giving jail staff permission to give Pomani his medications after

he was booked into the Hughes County Jail. Docket 5 ¶ 34. Jail staff spoke

with Lowitz, who, as jail nurse, advised that Pomani would not require

treatment until after she evaluated him on Monday and that she “did not

approve any further medical treatment”. Id. ¶ 39. Lowitz repeatedly denied that

Pomani required further treatment. Id. ¶ 43. Lowitz’s decision to not order

treatment for Pomani, as the jail nurse, has a direct nexus to Pomani’s death.

Pomani was in the class of individuals Lowitz was trusted to care for, inmates

at the Hughes County Jail, and her actions were taken based on her

professional judgment about whether he needed treatment. Lowitz was

performing her duty as a healthcare provider when she refused to order

treatment for Pomani. Given the South Dakota Supreme Court’s broad

interpretation of SDCL § 15-2-14.1, the court finds that the Pomani

representatives failed to state a claim that Lowitz is not subject to SDCL § 15-



                                       22
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 23 of 24 PageID #: 228




2-14.1. Thus, the SDCL § 15-2-14.1 statute of repose applies and the motion to

dismiss counts five and six is granted as to Lowitz.

                         b.    SDCL § 15-2-14.1’s application to Cox’s conduct

            The Pomani representatives argue that Cox was negligent towards

Pomani because she failed to intervene when Lowitz declined to treat Pomani. 7

Docket 27 at 5-6. Even if, unlike Lowitz, Cox was not directly involved in

Pomani’s treatment, her failure to intervene was still a decision made in her

capacity as Lowitz’s supervisor and a healthcare provider responsible for

inmates’ care and treatment at the Hughes County Jail. Given the South

Dakota Supreme Court’s broad application of SDCL § 15-2-14.1, the court

finds that the Pomani representatives failed to state a claim that Cox is not

subject to SDCL § 15-2-14.1. Thus, the SDCL § 15-2-14.1 statute of repose

applies and the motion to dismiss counts five and six is granted as to Cox.

                                 CONCLUSION

      The Pomani representatives fail to state a claim for which relief may be

granted against all defendants as to their Fourteenth Amendment claim in

count three. The amended complaint fails to allege that Pomani was a third-

party beneficiary of the Avera contract, and thus, the Pomani representatives

do not have standing to bring the breach of contract claim in count four. The

parties agree that Hughes County, Dodge, and Leidholt may not be sued for


7The complaint does not allege that Cox was aware that between July 13,
2018, and July 16, 2018, Pomani had been admitted to the Hughes County
Jail and required care. Docket 5. For purposes of the SDCL § 15-2-14.1
analysis, the court assumes Cox was aware of Pomani’s condition and that he
was an inmate.
                                       23
Case 3:20-cv-03013-KES Document 33 Filed 05/21/21 Page 24 of 24 PageID #: 229




negligence because they were not provided with the notice required by South

Dakota law. Finally, the negligence and negligent nursing care and treatment

claims against Cox and Lowitz fail because this action was filed outside South

Dakota’s medical malpractice statute of repose. Counts one and two of the

amended complaint alleging civil rights violations under 42 U.S.C. § 1983 will

proceed.

      Dated May 21, 2021.

                                    BY THE COURT:

                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      24
